The defendants have excepted to the report of the commissioner made in this cause, because he hath not reported therewith the testimony upon which it is made.            (622) This exception must be allowed. The party against whom any matter referred to a commissioner hath been found is entitled to appeal from his judgment to the court; and it is essential, therefore, that the testimony heard by the commissioner upon that inquiry should be all put in writing and accompany the report.
PER CURIAM.                                        Report set aside.
Cited: Cain v. Nicholson, 77 N.C. 412. *Page 458 
(623)